Citation Nr: 1729539	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a testicular disorder, to include as due to exposure to radiation during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his September 2008 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in September 2011 he withdrew this request.  See 38 C.F.R. § 20.704(e) (2016).

This matter was previously before the Board in June 2013, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's testicular disorder was not caused by radiation in service or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a testicular disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a testicular disorder to include as due to exposure to radiation during service.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Additionally, service connection for certain chronic diseases will be presumed when the disease develops to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has advanced two theories for service connection for his testicular disorder.  First, he contends that he was exposed to radiation during service when tubes containing a radioactive material fell and shattered in the stock room in which he was working as a supply clerk.  See the Veteran's detailed statement in June 2006.  Second, he contends he had "some sort of testicular procedure" done in service that caused a traumatic injury.  See statement by a Physician's Assistant in February 2008.

VA regulation provides for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309 (d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis. See Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994). 

In this case, the Veteran is not considered to be a "radiation exposed" as he did not participate in a radiation risk activity as defined by 38 C.F.R. § 3.309(d)(3).  He is also not shown to have a radiogenic disease as defined by 38 C.F.R. § 3.309(d)(2).  Thus, service connection is not warranted under these presumptive provisions.  

Service connection is also not warranted under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation.  The Veteran does not have a radiogenic disease, thus a dose estimate is not required.  Moreover, given nature of his reported exposure to radiation (a single exposure to unidentifiable materials that were marked as "radioactive") it is not feasible to obtain a dose estimate per 38 C.F.R. § 3.311(a).  Additionally, the Department of the Air Force queried the Veteran's name in the USAF Master Radiation Exposure Registry (MRER) for records of occupational radiation exposure monitoring, but were unable to find any external or internal exposure data for the Veteran.  The MRER is a single repository for occupational radiation monitoring for all Air Force personnel.  

Finally, as to the direct service connection theory under Combee, after review of the substantial lay and medical evidence of record, the Board determines the preponderance of the evidence is against the Veteran's claim.  

The Veteran's service treatment records are not available, except for his entrance and separation examinations and his dental record.  Attempts to obtain the November 1955 records from Keesler Air Force Base Clinic have been unsuccessful.  The National Personnel Records Center has indicated that the Veteran's service treatment records were likely destroyed by fire in 1973, and that reconstruction of those records is impossible.  

Where service medical records were destroyed, a Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Case law also heightens VA's duty to assist the claimant in developing his claim.  Ussery v. Brown, 8 Vet. App. 64 (1995).  These provisions notwithstanding, there is no competent evidence to establish that the Veteran was actually exposed to any form of radiation in service.  The Veteran reports that he was in proximity to tubes that may have contained radioactive materials, but he acknowledges that the contents were unidentified- though marked "radioactive."  A determination as to the nature and extent of radiation exposure is not capable of through mere observation by the five senses.  Rather, this involves specialized testing and knowledge, which the Veteran is not shown to have.  Thus, he does not have "firsthand knowledge" of any actual radiation exposure in service despite his missing service treatment records.

The competent medical evidence establishes that the Veteran is infertile.  

The Veteran contends he had "some sort of testicular procedure" done in service that resulted in a testicular disorder.  In letter submitted in February 2008, a clinician indicated that the Veteran has a left testicular spermatocele.  This clinician opined that trauma of any sort can cause spermatocele, so if the Veteran had a testicular procedure done in 1950; it was likely that procedure induced the spermatocele.  

Two VA examiners have offered negative opinions as to the causal relationship between the Veteran's current testicular disorder and service.

First, in April 2014, a VA examiner reviewed the Veteran's recent laboratory data and his past medical records.  Insomuch as the examiner found no semen analyses and the Veteran's exposure to radiation was only based upon the patient's knowledge of radiation (limited to seeing labels on the external surface of the tubes that allegedly contained radioactive materials), the examiner opined that it seemed unlikely that the Veteran sustained enough radiation exposure in six months of duty to explain his hypofertility.  The examiner noted that there were no semen analyses of any sort in the medical records that he could review.  He explained that collection of the Veteran's current semen and analysis of it would document whether he was currently spermatozoa; however, transferring this current data back to his fertility some 50 plus years ago seemed unlikely.  Rather, the examiner concluded that the fertility issue was likely multifactorial and that it was more likely than not that the Veteran's infertility was unrelated to his military service.

In May 2015, a second VA examiner gave a negative opinion.  This examiner conducted an in-person examination and reviewed the claims file before concluding that it was less likely than not the Veteran had an exposure to radiation significant enough to cause sterility.  

The examiner noted that the Veteran has asserted that he underwent a "biopsy" of his testicles in service to determine his sterility.  However, the examiner observed that not only are there no records of an in-service biopsy; biopsies are not used to test sterility and sterility is not tested by using needles.  Rather, the Veteran would have needed to ejaculate for that study.  Additionally, the examiner noted that no facts support the Veteran's contention that he was exposed to radiation.  He reasoned that although tubes may have had stickers on them, there are radiation warnings on equipment all over hospitals, labs, and throughout industry, which does not necessarily mean they are radiated or toxic.  For example, the equipment could have been in an area that X-rays materials existed.  Thus, the sticker referenced by the Veteran did not mean that the tubes actually contained radioactive materials.  Last, the examiner explained that while it was possible for radiation to cause infertility, the amount of radiation required to permanently cause sterility would be direct radiation therapy.  The examiner cited to, and discussed, medical literature which shows the types of levels of radiation exposures that cause infertility.   The examiner added that it was important to note that this radiation-related infertility requires recurrent direct and large volume of radiation.  She noted that if the Veteran had been exposed to incidental radiation severe enough to cause infertility, he should have experienced other symptoms as well, such as nausea and vomiting at mild exposure and hair loss, infections, and low blood pressure at severe exposure.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiners' opinions.  The opinions are unequivocal, and they were based on the relevant information, including the relevant medical records and lay contentions.  Moreover, the examiners' explanations are understandable and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The VA medical opinions are more persuasive than the private medical opinion because the VA examiners considered all the pertinent evidence of record and provided complete rationales, relying on and citing to the records reviewed.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The private clinician has no knowledge of the type of procedure, if any, that was performed on the Veteran in service.  Further, the rationale is not fully explained and was no more than a mere conclusion.  

The Veteran, as a lay person, is competent to report symptoms he can personally observe and diagnose a simple medical condition, capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, determining the etiology of his infertility is a complex medical question that exceeds the realm of personal lay observation.  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's infertility. Further, as discussed, determining the nature and extent of radiation exposure is not capable through the senses.  

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to proffer an opinion as to the etiology of his infertility.

In conclusion, the competent and probative evidence establishes that the infertility condition is unlikely to be connected to service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is not warranted.


ORDER

Service connection for a testicular disorder, to include as due to exposure to radiation during service, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


